Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 9 December 1775
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric



Dear sir,
Philadelphia December 9, 1775.
I received your several favours, of May 18, June 30, and July 8, by Messrs. Vaillant and Pochard; whom, if I could serve upon your recommendation, it would give me great pleasure. Their total want of English is at present an obstruction to their getting any employment among us; but I hope they will soon obtain some knowledge of it. This is a good country for artificers or farmers, but gentlemen, of mere science in les belles lettres, cannot so easily subsist here, there being little demand for their assistance among an industrious people, who, as yet, have not much leisure for studies of that kind.
  I am much obliged by the kind present you have made us of your edition of Vattel. It came to us in good season, when the circumstances of a rising state make it necessary frequently to consult the law of nations. Accordingly, that copy which I kept, (after depositing one in our own public library here, and sending the other to the college of Massachusetts Bay, as you directed) has been continually in the hands of the members of our congress, now sitting, who are much pleased with your notes and preface, and have entertained a high and just esteem for their author. Your manuscript Idee sur le gouvernment et la royauté, is also well relished, and may, in time, have its effect. I thank you, likewise, for the other smaller pieces, which accompanied Vattel. Le court exposé ce qui s’est passe entre la cour Br. et les colonies, &c. being a very concise and clear statement of facts, will be reprinted here, for the use of our new friends in Canada. The translations of the proceedings of our congress are very acceptable. I send you herewith what of them has been farther published here, together with a few newspapers, containing accounts of some of the successes providence has favoured us with. We are threatened from England with a very powerful force, to come next year against us. We are making all the provision in our power here to oppose that force, and we hope we shall be able to defend ourselves. But as the events of war are always uncertain, possibly, after another campaign, we may find it necessary to ask aid of some foreign power. It gives us great pleasure to learn from you, that toute l’Europe nous souhaite le plus heureux succes pour le maintien de nos libertes. But we wish to know whether any one of them, from principles of humanity, is disposed magnanimously to step in for the relief of an oppressed people, or whether if, as it seems likely to happen, we should be obliged to break off all connection with Britain, and declare ourselves an independent people, there is any state or power in Europe, who would be willing to enter into an alliance with us for the benefit of our commerce, which amounted, before the war, to near seven millions sterling per annum, and must continually increase, as our people increase most rapidly. Confiding, my dear friend, in your good will to us and our cause, and in your sagacity and abilities for business, the committee of congress, appointed for the purpose of establishing and conducting a correspondence with our friends in Europe, of which committee I have the honour to be a member, have directed me to request of you, that as you are situated at the Hague, where ambassadors from all the courts reside, you would make use of the opportunity that situation affords you, of discovering, if possible, the disposition of the several courts with respect to such assistance or alliance, if we should apply for the one, or propose the other. As it may possibly be necessary, in particular instances, that you should, for this purpose, confer directly with some great ministers, and show them this letter as your credential, we only recommend it to your discretion, that you proceed therein with such caution, as to keep the same from the knowledge of the English ambassador, and prevent any public appearance, at present, of your being employed in any such business, as thereby, we imagine, many inconveniences may be avoided, and your means of rendering us service, increased.
That you may be better able to answer some questions, which will probably be put to you, concerning our present situation, we inform you . . . that the whole continent is very firmly united . . . the party for the measures of the British ministry being very small, and much dispersed . . . that we have had on foot, the last campaign, an army of near twenty-five thousand men, wherewith we have been able, not only to block up the king’s army in Boston, but to spare considerable detachments for the invasion of Canada, where we have met with great success, as the printed papers sent herewith will inform you, and have now reason to expect that whole province may be soon in our possession . . . that we purpose greatly to increase our force for the ensuing year; and thereby we hope, with the assistance of well disciplined militia, to be able to defend our coast, notwithstanding its great extent . . . that we have already a small squadron of armed vessels, to protect our coasting trade, who have had some success in taking several of the enemy’s cruisers, and some of their transport vessels, and store ships. This little naval force we are about to augment, and expect it may be more considerable, in the next summer.
We have hitherto applied to no foreign power. We are using the utmost industry in endeavouring to make salt-petre, and with daily increasing success. Our artificers are also every where busy in fabricating small arms, casting cannon, &c. Yet both arms and ammunition are much wanted. Any merchants, who would venture to send ships, laden with those articles, might make great profit; such is the demand in every colony, and such generous prices are and will be given; of which, and of the manner of conducting such a voyage, the bearer, Mr. Story, can more fully inform you. And whoever brings in those articles, is allowed to carry off the value in provisions, to our West Indies, where they will probably fetch a very high price, the general exportation from North America being stopped. This you will see more particularly in a printed resolution of the congress.
We are in great want of good engineers, and wish you could engage and send us two able ones, in time for the next campaign, one acquainted with field service, sieges, &c. and the other with fortifying of sea-ports. They will, if well recommended, be made very welcome, and have honourable appointments, besides the expenses of their voyage hither, in which Mr. Story can also advise them. As what we now request of you, besides taking up your time, may put you to some expense, we send you, for the present, enclosed, a bill for one hundred pounds sterling, to defray such expenses, and desire you to be assured that your services will be considered, and honourably rewarded by the congress.

We desire, also, that you would take the trouble of receiving from Arthur Lee esquire, agent for the congress in England, such letters as may be sent by him to your care, and of forwarding them to us with your dispatches. When you have occasion to write to him to inform him of any thing, which it may be of importance that our friends there should be acquainted with, please to send your letters to him, under cover, directed to Mr. Alderman Lee, merchant, on Tower Hill, London: and do not send it by post, but by some trusty skipper, or other prudent person, who will deliver it with his own hand. And when you send to us, if you have not a direct safe opportunity, we recommend sending by way of St. Eustatia, to the care of Messrs. Robert and Cornelius Stevenson, merchants there, who will forward your dispatches to me. With sincere and great esteem and respect, I am, Sir, your most obedient, humble servant.
B. Franklin.
Mons. Dumas.
Philadelphia Dec. 12. 1775.


We the underwritten, appointed by the american congress a committee of foreign correspondence having perused the above Letter, Written at our Request, do approve and confirm the same.
(Signed) John Dickinson John Jay 

